Citation Nr: 0420052	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-05 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision that denied service 
connection for anxiety.  

In May 2000, a Travel Board hearing was held at the RO.  In 
July 2000, the Board remanded the case to the RO for 
additional evidentiary development.


FINDINGS OF FACT

A chronic acquired psychiatric disorder was not present 
during service or for many years thereafter, and it was not 
caused by any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety and 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1964 
to June 1966.  His pre-induction examination, performed in 
January 1964, noted essentially normal findings throughout.  
An inservice treatment report, dated in August 1965, noted 
the veteran's complaints of being harassed.  He denied any 
significant emotional problems, and the report noted findings 
of "only normal tensions of job.  Appears stable."  It 
concluded with a diagnosis of upper respiratory infection.  
His separation physical, performed in April 1966, noted that 
his psychiatric status was normal.  A medical history report, 
completed at that time, denied any history of depression, 
excessive worry or nervous trouble of any sort.

Post service treatment records, beginning in 1979, show 
treatment for a variety of conditions, including multiple 
back injuries and reflex sympathetic dystrophy, stage II.  X-
ray examination of the right ankle, performed in December 
1979, revealed a metallic fixation screw.

In February 1980, the veteran was hospitalized at the VA 
medical center in Tuskegee, Alabama, for treatment of 
depressive neurosis.  The report noted that his sister had 
died recently, and that he had been laid off from work.  The 
report noted his main preoccupation was getting back on the 
job, and that he had thoughts of suicide.  No prior history 
of psychiatric problems was indicated.  He remained 
hospitalized for treatment until April 1980.  

In March 1980, the veteran filed a claim seeking service 
connection for a right ankle disorder.  In support of his 
claim, he indicated that he was treated by Drs. W. Jolley and 
E. Wallace for a right ankle disorder in 1967.

A neurological consultation report, dated in February 1984, 
noted the veteran's history of an automobile accident in 
1967.  The report indicated that he injured his right cheek 
bone and right ankle, requiring a pin to be inserted.

A treatment summary letter, dated in May 1984, noted that he 
has poor memory, difficulty concentrating, trouble sleeping, 
anxiety and nervous tension.  When asked if he had previously 
had any psychological or psychiatric evaluation, the veteran 
reported seeing a psychiatrist in 1979.   

In May 1997, the veteran filed his current claim seeking 
service connection for depression and anxiety.  On his 
application form, VA Form 21-526, he reported receiving 
treatment from the Fulton State Mental Hospital for 
alcoholism from January 1970 to June 1970.  He also reported 
receiving treatment from Tuskegee Mental Institute for 
depression from February 1980 to May 1980.

In support of his claim, medical treatment records, dated 
from January 1996 to May 1997, were obtained from the VA 
medical center in Montgomery, Alabama.  A review of these 
records revealed treatment for a variety of conditions, 
including anxiety and depression.

Medical treatment reports, dated from January 1995 to January 
1997, were received from the Montgomery Area Mental Health 
Authority.  A January 1997 treatment report noted the 
veteran's long history of depression.  The veteran reported 
that he took an overdose of pills after a very severe car 
accident in 1967.  He had a head injury and was treated in 
the emergency room after the incident.  The report noted that 
he had previously been diagnosed with depressive disorder.  
It noted a current diagnosis of dysthymic disorder, with many 
traits of a paranoid personality disorder.

In March 1998, the veteran submitted a statement claiming 
that he developed a psychiatric disorder during his active 
duty service.  He noted that he started using alcohol during 
his military service.  

In May 1998, the RO sent correspondence to the veteran 
requesting that he complete and return medical authorization 
forms so that the RO can obtain his medical treatment records 
from Fulton Missouri State Hospital and Dr. Jolly in Mexico, 
Missouri.

In May 2000, a Travel Board hearing was conducted at the RO.  
At the hearing, the veteran testified that he had troubles 
with nervousness during his active duty service and that this 
condition has continued to worsen ever since.  He reported 
post service symptoms of nervousness, anxiety and depression.  
He testified that he was treated in 1967 for an attempted 
suicide at the Audrain County Hospital in Mexico, Missouri.  
A few years later, in 1970, he reported being hospitalized at 
Fulton State Hospital for about six or seven months.  In 
1980, he reported being hospitalized for two to three months 
in Tuskegee.  

In July 2000, the Board remanded this case with the 
instructions for the RO to ask the veteran to identify all 
medical treatment providers he had seen for his psychiatric 
disorder, and for the RO to obtain any records that are so 
identified.  

An August 2000 treatment report from the VA medical center in 
Montgomery, Alabama, noted that the veteran has been treated 
there since 1997.  

In October 2000, the veteran submitted a statement outlining 
his post service medical treatment.  In March 2001, the RO 
sent a request for records to the Fulton State Hospital.

A response from Fulton State Hospital, dated in March 2001, 
noted that no records were located pertaining to the veteran 
despite a thorough search.  

In September 2001, the RO sent correspondence to the veteran 
informing him of the response from Fulton State Hospital.  
The letter asked that the veteran attempt to obtain any 
medical records from Fulton State Hospital directly.  It also 
indicated that he should complete a new authorization form if 
he were treated at this location under a different name.

Treatment records, dated from May 1997 to November 2001, were 
received from the Central Alabama Veterans Health Care 
System.  A review of these records revealed treatment for a 
variety of conditions, including ongoing treatment for 
depressive disorder and anxiety.  

In November 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
that he identify all medical treatment providers he had seen 
for his psychiatric disorder, and indicated that the VA would 
attempt to obtain any identified records on his behalf.  The 
letter listed the records previously obtained by the RO, 
provided the veteran with an records authorization form, VA 
Form 21-4142, and asked that he complete the form for 
treatment that he had mentioned from Dr. Jolly in Mexico, 
Missouri.  The letter also informed the veteran that the 
Fulton State Hospital was unable to locate records relating 
to him.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, the supplemental statements of the 
case, and the Board's prior remand, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence, and pertinent 
identified medical records have been obtained.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
 
On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  After reviewing the 
record, the Board finds that these duties have been met in 
this case.

Recently, the Court issued an opinion that affects this case.  
In Pelegrini v. Principi, __ Vet. App. __, No. 01-944 (U.S. 
Ct. App. Vet. Claims June 24, 2004), the Court held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2003) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  
 
In this case, the initial unfavorable decision was made 
before November 9, 2000, the date of the VCAA's enactment.  
The VA maintains that Pelegrini is incorrect in cases where 
the initial unfavorable decision was made prior to the VCAA's 
enactment and is pursuing judicial review of Pelegrini.  
However, even under Pelegrini, the Board concludes that any 
defect that may exist with regard to the timing of the VCAA 
notice to the claimant was harmless because of the extensive, 
thorough, and informative notices provided to the veteran 
throughout the adjudication of his claim.  Moreover, as the 
Court mentioned in Pelegrini, there is no error in the RO's 
not providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., __ Vet. App. __, __, No. 01-944, slip op. at 10-11.  In 
any event, any lack of such notice prior to the RO's initial 
decision in this case in October 1997 has been cured by the 
subsequent thorough notices of all matters required by the 
VCAA and its regulatory progeny. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.   
 
The RO has repeatedly asked the veteran to identify all 
medical treatment providers he has seen for treatment of his 
psychiatric disorder.  

The RO sent the veteran notice of the VCAA, including its 
provisions and its applicability to his claims, in November 
2003.  The letter specified what evidence and information the 
VA would obtain and what evidence and information he needed 
to provide in order to substantiate his claim.  The letter 
also defined the VA's notice and assistance duties; it also 
specified or referred to what evidence had been obtained and 
what evidence was still needed from the veteran, with an 
explanation of the responsibilities for securing that 
evidence.
 
The veteran was also provided with a statement of the case in 
March 1998, with supplemental statements of the case (SSOCs) 
in April 2002 and March 2004, and with the Board's July 2000 
remand.  These documents discussed the evidence considered 
and the pertinent laws and regulations, as well as the 
reasons for the RO's decisions.
 
Therefore, the Board concludes that the requirements of the 
VCAA, the implementing regulations, and the Court's caselaw 
have been satisfied.  The Board now turns to the merits of 
the veteran's claims.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence shows no psychiatric disorder during the 
veteran's 1964 to 1966 period of active duty service.  There 
is no evidence of a psychiatric disorder for many years after 
service.  The first evidence of a psychiatric disorder after 
service is dated in 1980, at which time he was hospitalized 
for treatment of depressive neurosis.  Recent diagnoses have 
included depressive disorder and anxiety.  The competent 
medical evidence does not suggest that the post-service 
psychiatric disorder is related to any incident of service.  
As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder began many years after 
the veteran's active duty and was not caused by any incident 
of service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, the benefit-of-the-doubt rule does 


not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



